Citation Nr: 0928239	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial (compensable) rating for 
sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from May 1998 to July 2002.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that granted service connection and 
assigned a noncompensable rating for sleep apnea.  (The 
Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Roanoke, Virginia.)

The Board notes that there are other issues which are not 
currently in appellate status.  In an April 2007 rating 
decision, the RO, in pertinent part, denied service 
connection for bronchitis, bilateral pedal edema, bilateral 
hammertoes, and hives, granted service connection for 
gastroesophageal reflux (rated 0 percent), and denied an 
increase in a 10 percent rating for allergic rhinitis.  In 
May 2007, the Veteran filed a Notice of Disagreement, and 
requested de novo review by the RO, as to the issues of 
service connection for bronchitis, bilateral pedal edema, 
bilateral hammertoes, and hives, and the issues of 
entitlement to higher ratings for gastroesophageal reflux and 
allergic rhinitis.  A Statement of the Case was promulgated 
in August 2007 as to these issues.  In October 2007, the RO 
received a statement from the Veteran in which she said she 
wished to file a Notice of Disagreement regarding the August 
2007 Statement of the Case, and requested adjudication by a 
Decision Review Officer (DRO).  By a letter to the Veteran 
dated in November 2007, the RO advised her that she had 
previously filed a Notice of Disagreement as to these issues 
in May 2007, with a request for DRO review, and that both DRO 
review and a Statement of the Case had been completed in 
August 2007.  She was informed that if she wanted to perfect 
an appeal to the Board as to any of these issues, she must 
file a Substantive Appeal (VA Form 9) regarding these issues 
prior to May 6, 2008.  As a timely Substantive Appeal is not 
associated with the claims file as to these issues, they are 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).

At her May 2009 BVA hearing, the Veteran submitted a claim 
for an effective date prior to August 3, 2006 for the grant 
of service connection for sleep apnea.  Although the Veteran 
and her representative have contended that the Veteran's 
November 2006 Notice of Disagreement was intended to be an 
appeal of the effective date assigned in the November 2006 
rating decision, the Board finds no evidence that the 
November 2006 Notice of Disagreement expressed any 
disagreement with the effective date assigned.  The Board can 
find no other written statement from the Veteran or her 
representative which could be construed as a Notice of 
Disagreement as to the effective date assigned by the RO for 
the grant of service connection for sleep apnea.  Thus, her 
May 2009 request for an earlier effective date is a 
freestanding claim that has not yet been adjudicated by the 
RO and is referred to the RO for appropriate action.  In this 
regard, the Board notes that VA statutes and regulations do 
not provide for a "freestanding claim" for an earlier 
effective date to be raised at any time in the future,  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006), and thus the issue 
would appear to be more correctly characterized as whether 
new and material evidence has been submitted for an effective 
date prior to August 3, 2006 for the grant of service 
connection for sleep apnea.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  

Historically, the Veteran's initial claim for service 
connection for sleep apnea was received by the RO in August 
2006.  At that time, she contended that sleep apnea was 
secondary to her service-connected conditions.  In an October 
2006 statement, she contended that sleep apnea symptoms were 
present in service, but were not diagnosed.  

In its November 2006 rating decision, the RO did not 
adjudicate the issue of direct service connection for sleep 
apnea, but only considered the issue of secondary service 
connection for sleep apnea, which was granted, on the basis 
of aggravation by a service-connected disability (sinusitis 
and allergic rhinitis).  A noncompensable rating was assigned 
pursuant to 38 C.F.R. § 3.310(b), which provides that the 
baseline level of severity of sleep apnea (prior to 
aggravation), as well as any increase in severity due to the 
natural progress of the disease, will be deducted from the 
current level.  In its February 2007 Statement of the Case, 
the RO briefly stated that service treatment records showed 
no treatment for sleep apnea that would allow for a grant of 
service connection on a direct basis.

The Veteran currently contends that sleep apnea symptoms were 
first manifested in service but the disorder was not 
diagnosed until the fall of 2005.  The Board finds that she 
has raised a claim for direct service connection for sleep 
apnea, that the RO has not yet issued a rating decision on 
this issue, and that this issue is inextricably intertwined 
with the issue of entitlement to a higher initial rating for 
sleep apnea.  As such, the RO should adjudicate the Veteran's 
claim for direct service connection for sleep apnea, and 
provide her and her representative with notice of its 
decision.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

Governing regulations provide that any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. Part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b).

The Veteran now contends that service connection should be 
awarded for sleep apnea on a direct, not secondary, basis, 
and that a rating deduction based on aggravation is not 
proper.  

As indicated above, the Board finds that the issue of direct 
service connection for sleep apnea is inextricably 
intertwined with the issue of entitlement to a higher initial 
rating for sleep apnea, in light of the rating deduction 
applied in this case, and finds that another VA examination 
is warranted to determine the baseline and current level of 
severity of the sleep apnea, as well as the likely etiology 
of this disorder.  The examiner should review the claims file 
prior to providing a medical opinion, and, if aggravation of 
sleep apnea is shown, should comment upon the baseline level 
of severity of the Veteran's sleep apnea prior to aggravation 
by service-connected allergic rhinitis and sinusitis, as 
found by the October 2006 VA examiner.  Pertinent medical 
records should also be obtained.  Id.

The Veteran has recently submitted a May 2009 letter from a 
private physician, R.A.H., MD, who opined that the Veteran's 
sleep apnea likely manifested in service.  This pertinent 
medical evidence has not yet been reviewed by the RO, and on 
remand, the RO should consider this evidence.  After 
adjudicating the claim for direct service connection for 
sleep apnea, the RO should then readjudicate the claim for a 
higher initial rating for sleep apnea, with consideration of 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file any 
additional VA or private medical records 
pertaining to treatment the Veteran 
received for sleep apnea since 2007.

2.  After completion of the foregoing, 
the Veteran should be afforded a VA 
examination for the purpose of 
ascertaining the likely etiology of her 
sleep apnea, as well as the prior and 
current severity and manifestations of 
her sleep apnea.  The claims folder 
should be made available to the medical 
professional providing the opinion for 
review in conjunction with rendering the 
opinion.

(a)  Based upon the examination and a 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed sleep apnea is 
related to, or manifested during, her 
active service.  The examiner should also 
comment as to the approximate date of 
onset of sleep apnea.  

(b) The examiner should also provide an 
opinion as to the prior (baseline) and 
current severity and manifestations of 
her sleep apnea, that is, determine the 
degree of aggravation of sleep apnea by 
service-connected sinusitis and rhinitis.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  After the development requested above 
has been completed, the RO/AMC should 
review the record and any additional 
evidence, adjudicate the Veteran's claim 
of entitlement to direct service 
connection for sleep apnea, and 
readjudicate her claim for a higher 
initial rating for service-connected 
sleep apnea.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




